

115 HR 4693 IH: Puppy Protection Act of 2017
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4693IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Mr. Fitzpatrick (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to provide for the humane treatment of dogs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Puppy Protection Act of 2017. 2.Additional requirements for dogs in dealer facilities (a)Humane treatment of dogs in dealer facilitiesSection 13(a) of The Animal Welfare Act (7 U.S.C. 2143(a)) is amended by adding at the end the following new paragraph:
				
 (9)In addition to the requirements under paragraph (2), the standards described in paragraph (1) shall, with respect to dogs in a dealer facility, include requirements—
 (A)that such dealer facility provide adequate housing for dogs that includes— (i)completely solid flooring;
 (ii)sufficient indoor space to allow the tallest dog in an enclosure to stand on his or her hind legs without touching the roof of the enclosure;
 (iii)with respect to dogs over 8 weeks in age, primary enclosures that, with the length of the dog measured from the tip of the nose to the base of the tail, provide at least—
 (I)12 square feet of indoor floor space per each dog up to 25 inches long; (II)20 square feet of indoor floor space per each dog between 25 and 35 inches long; and
 (III)30 square feet of indoor floor space per each dog 35 inches and longer; (iv)enclosures that are not stacked or otherwise placed on top of or below another enclosure; and
 (v)temperature control that— (I)is appropriate for the age, breed, and condition of the dogs in the enclosure; and
 (II)is between 45 and 85 degrees Fahrenheit, when dogs are present in the enclosure; (B)that appropriate and nutritious food be fed at least twice per day, in an amount sufficient to maintain the good health and physical condition of each dog;
 (C)for continuous access to potable water that is not frozen and is free of feces, algae, and other contaminants be available;
 (D)for adequate exercise, including— (i)for dogs over the age of 12 weeks, unfettered access from their primary enclosures during daylight hours to an outdoor exercise area that is—
 (I)at ground-level; (II)a solid surface;
 (III)enclosed (by a fence or other structure); (IV)properly controlled for the safety of the dogs; and
 (V)at least two times the space required for a dog under subparagraph (A)(iii); or (ii)if the dealer obtains a certification from the attending veterinarian stating that the dog should not have unfettered access to an outdoor exercise area for a specific medical reason, an alternative and appropriate exercise plan prescribed by the veterinarian for the dog that meets the requirements under section 3.8a of title 9, Code of Federal Regulations;
 (E)for at least 30 minutes each day of meaningful socialization with humans and compatible dogs that— (i)includes positive interaction with a human such as petting, stroking, grooming, feeding, playing with, exercising, or other touching of the dog that is beneficial to the well-being of the dog; and
 (ii)does not include time spent in veterinary care; (F)that each dog receive adequate veterinary care, including—
 (i)a hands-on examination by a licensed veterinarian at least once each year; (ii)core vaccinations recommended by the current version of the American Animal Hospital Association Canine Vaccination Guidelines; and
 (iii)medications to prevent intestinal parasites, heartworm disease, fleas, and ticks that are approved by a licensed veterinarian for canine use;
 (G)for safe breeding practices, including— (i)a screening program for known prevalent inheritable diseases that may be disabling or likely to significantly affect the lifespan or quality of life of the offspring;
 (ii)prohibiting breeding, unless each dog bred is free from health conditions that may be disabling to, or likely to significantly affect the lifespan or quality of life of, the offspring (as documented by a licensed veterinarian upon examination);
 (iii)prohibiting the breeding of a female dog— (I)to produce more than two litters in any 18-month period; or
 (II)more than 6 litters in that dog’s lifetime; (iv)that female dogs of small breeds (weighing less than 40 pounds when fully mature) not be bred—
 (I)before reaching the age of 18 months; or (II)after reaching the age of 9 years;
 (v)that female dogs of large breeds (weighing 40 pounds or more when fully mature) not be bred— (I)before reaching the age of 2 years; or
 (II)after reaching the age of 7 years; and (vi)that any canine caesarian section be performed by a licensed veterinarian; and
 (H)to make all reasonable efforts to find humane placement for retired breeding dogs (such as with an adoptive family, rescue organization, or other appropriate owner for that dog, and not including selling at auction or otherwise placing a retired breeding dog with another breeder for breeding purposes)..
 (b)Dealer facility definedSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended by adding at the end the following new subsection:
				
 (p)The term dealer facility means any facility used by a dealer in commerce to, for compensation or profit, deliver for transportation, transport (except as a carrier), buy, sell, or negotiate the purchase or sale of, any dog..
 (c)Conforming amendmentSection 13(a)(2)(B) of the Animal Welfare Act (7 U.S.C. 2143(a)(2)(B)) is amended by inserting subject to paragraph (9), before for exercise of dogs. 3.RegulationsNot later than 18 months after the date of the enactment of this Act, the Secretary shall issue final regulations establishing the standards for the care of dogs in dealer facilities, as required by this Act.
		